DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A Non-Final office action examining elected claims 1-14 was mailed on 9/16/2021. This office action is in response to Applicants submission of 11/30/2021. Amended claims 1-14 are being examined. 

Response to Amendment and arguments
Applicants amendment and remarks are noted. The arguments are however moot in view of the present rejection in view of the amendments. Rejection stays.

Drawings
Applicants drawing corrections submitted on 11/30/2021 don’t appear to be correct. While designations of electrode 504 a and 504b appear to be correct, the location of dielectric being on the same annular electrode does not.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In line3 – “when a power is supplied to the power supply” may be corrected to “when a power is supplied from [to] the power supply”.
Appropriate corrections are required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2018-045207) in view of Eliasson et al (US 6284105).  
Watanabe disclose an apparatus for processing a substrate (reticle – 0011), comprising: 
a substrate support assembly 12 (stage – Fig. 1 and para. 0012, of Machine Translation, attached) disposed in the enclosure; a plasma generator 1 (head - disposed above the substrate support assembly. An enclosure would be inherent or obvious since the head and the substrate 
Watanabe does not disclose a dielectric barrier discharge plasma generator comprising an inner electrode and an outer electrode surrounding the inner electrode a discharge space defined between the inner electrode and the outer electrode.
Eliasson et al disclose a dielectric barrier discharge (DBD) plasma generator (Abstract), wherein the dielectric barrier discharge plasma generator includes an inner electrode (Fig 1-2); an outer electrode surrounding the inner electrode (3), wherein the inner and the outer electrodes are vertically aligned and in parallel and a dielectric barrier positioned between the inner electrode and the outer electrode (4); and a discharge space defined between the dielectric barrier and the outer electrode (5).
It would have been obvious for one of ordinary skill in the art to have an electrode structure of inner and outer electrode since this would allow processing of adhesive at the edge of photomask without relative movement of the head with respect to the adhesive. This would be possible by aligning the discharge space (5) with the adhesive trace. It is noted that DBD could be configured in different shapes since Eliasson et al teach that the electrodes could be round as in Fig 1 or planer as in Fig 2.
Regarding claims 2 and 11 the dielectric barrier could be ceramic (Col 9 lines 5-7) or glass or quartz (SiO2).
Regarding claims 3, 4 and 5, discharge gas in the discharge space (5) could be air (Watanabe para 23).

Regarding claim 7, the power supply (Eliasson 1) or (Watanabe – Fig 2) is disclosed.
Regarding claims 8 and 13, using throttle valve in line with pumping system was well known.
Regarding claims 9 and 10 Watanabe discloses plasma to react to adhesive.
Regarding claim 14 Watanabe discloses a width of 4 mm (Para 24).
    
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2018-045207) in view of Eliasson et al (US 6284105) and further in view of Wngler et al (US 2021/0051789).
Watanabe in view of Eliasson et al do not explicitly teach the first and the second electrodes are fabricated from at least one of indium tin oxide (ITO), SnO2, W, Mo, Cu, aluminum and alloys thereof.
Wengler teach a dielectric barrier discharge apparatus comprising first and second electrodes 4, 5 (ground electrode, high voltage electrode – Fig. 6 and 0112) are made from Copper or ITO etc. (0112).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the first and the second electrodes fabricated from copper or ITO in view of teaching by Wengler in the apparatus of Watanabe in view of Eliasson et al as known materials used to fabricate first and second electrodes in plasma processing apparatus to obtain discharge between the electrodes for substrate processing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Diamant Lazarovich (US 20030007910) also discloses a DBD plasma generator with several configuration. For example, in Fig 5 is disclosed an inner electrode 64 and outer electrode 62 with dielectric barrier 68 and 66. A planer configuration is shown in Fig 1 and Fig 2. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716